 LITTON MELLONICS SYSTEMS DIVISIONLitton Mellonics Systems Division, A Division ofLitton Systems, Inc. and Document AnalystsUnion. Case 31-CA-9401September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 19, 1981, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, Respondentfiled cross-exceptions and briefs in support of itscross-exceptions and in opposition to the GeneralCounsel's exceptions, and the General Counsel filedan answering brief to Respondent's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified.The amended complaint alleges in substance thatRespondent: (1) violated Section 8(a)(3) and (1) ofthe Act by transferring a portion of its operationsin order to avoid unionization; (2) violated Section8(a)(3) and (1) of the Act by discharging and there-after refusing to reinstate its document analyst em-ployees; (3) violated Section 8(a)(1) of the Act bydischarging and thereafter refusing to reinstate thedocument analysts' supervisors; (4) violated Section8(a)(1) of the Act by telling its employees that itwould not negotiate with them unless a representa-tion petition was withdrawn; (5) violated Section8(a)(1) of the Act by telling its employees that itwould be futile for them to select the Union astheir collective-bargaining representative; and (6)violated Section 8(a)(1) of the Act by threateningan employee with discharge if that employee evertalked about a union. The Administrative LawJudge found that Respondent violated Section8(a)(1) of the Act by, in mid-April 1979,2 threaten-'Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.' Unless otherwise stated, all dates are in 1979.ing an employee that her job would be in jeopardyif she continued to talk to other employees and"stir" them up about their working conditions andby, in July, making an implied promise of benefit.The Administrative Law Judge dismissed the re-maining allegations of the complaint. The GeneralCounsel's exceptions relate primarily to the Admin-istrative Law Judge's finding that the GeneralCounsel failed to establish a prima facie case show-ing that Respondent violated Section 8(a)(3) of theAct as alleged in the complaint. Contrary to theAdministrative Law Judge, we find that the Gener-al Counsel did establish a prima facie case that Re-spondent's transference of operations was motivat-ed by its desire to avoid unionization, as requiredby Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980). However, we further find thatRespondent met its burden to rebut the GeneralCounsel's prima facie case by showing that its ac-tions were motivated by legitimate business reasonsand that it would have taken those actions evenabsent its employees' protected activities. Accord-ingly, we adopt the Administrative Law Judge'srecommendation that the 8(a)(3) allegations be dis-missed.The operative facts are fully set forth in the at-tached Decision. The record reveals that Respond-ent supplied computer support services for a majorantitrust action brought by another division ofLitton Systems, Litton Business Telephone Systems(BTS). Respondent employed, among others, ap-proximately 40 document analysts who revieweddepositions and discovery documents and enteredpertinent facts therefrom into a computer base.Due to space constrictions, the analysts weremoved in June from Respondent's facility inCanoga Park, California, to a portion of a buildingin Woodland Hills. Both Respondent and the docu-ment analysts were dissatisfied with physical condi-tions at the Woodland Hills building. The analystsformed the Document Analysts Union and peti-tioned the Board for a representation election. OnJune 21, the day after that petition was filed, theWoodland Hills facility was fumigated due to anant infestation. The following day, the analysts re-fused to reenter the building from their lunch breakand remained in the parking lot. Frank Piazza, oneof the leading adherents of the Document AnalystsUnion, informed the analysts' supervisor, MelindaBreitman, that he (Piazza) was "a representative ofa collective-bargaining unit" and asked that man-agement guarantee the employees' safety if they re-turned to work. Breitman stated that she wouldhave to check with higher management and droveto the Canoga Park facility to speak with Jack So-derer, Respondent's vice president and general258 NLRB No. 84623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager.3When informed of Piazza's statement,Soderer shouted that the analysts were not a col-lective-bargaining unit and instructed Breitman totell the analysts to go back to work or resign.However, after telephoning the company attorneyfor advice, Respondent sent the analysts home forthe day with pay.On July 17 and 19, the Union's elected ad hocsteering committee met with Mathias Diederich, di-rector of industrial relations for Respondent'sparent corporation, and Robert Lee, an industrialrelations analyst for the parent corporation, for thepurpose of discussing the problems which existedbetween the document analysts and Respondent.During the course of the meetings, Diederich ex-pressed Respondent's opposition to unions and theparties discussed in detail the analysts' grievances.During the July 19 meeting, which was surrepti-tiously tape recorded by Diederich,4Respondentassured the analysts that its management would bemore sensitive and responsive to employee dissatis-faction in the future.5At the conclusion of thatmeeting, Diederich cautioned the ad hoc committeethat, if the analysts insisted on dealing through aunion, that union would not have much bargainingpower. Diederich added that, if the employeeswere to strike, their work would be performedelsewhere. 6The hearing on the Union's representation peti-tion was held on July 23. Relying on a letter datedJuly 19 from the attorneys handling the BTS litiga-tion, Respondent contended, inter alia, that the pe-tition should be dismissed on the ground that allcoding work was to cease on September 14.7Inlate July, Respondent decided to open an addition-al coding facility in order to complete as muchwork as possible before the September 14 deadline.It determined to open its parallel coding facility insome unused office space it had under lease adja-' Only the document analysts were moved to Woodland Hills; Re-spondent's management and clerical support staff remained in CanogaPark.'We note that Diederich served as Respondent's counsel during thehearing of this proceeding and thus was present in the courtroom duringthe entire hearing. Despite the unopposed invocation of a sequestrationorder at the outset of the hearing, Diederich testified as a substantive wit-ness to material matters which were the subject of previous witnesses'conflicting testimony. However, no objections or exceptions were filedwith respect to his testifying.The Administrative Law Judge found, and we agree, that this con-duct amounted to an implied promise of benefit violative of Sec. 8(a)(l).Member Jenkins, however, does not rely on Uarco Incorporated, 216NLRB I (1974), in which he dissented. See Raley's Inc., 236 NLRB 971,fn. 5 (1978).6 The Administrative Law Judge dismissed the allegation that these re-marks constituted an unlawful prediction of futility if the analysts select-ed the Union as their bargaining agent. No exceptions were filed withrespect to this finding.' The letter cited a pretrial order in the antitrust suit as explanation forthe September 14 cutoff date. The pretrial order set a trial date of Janu-ary 7, 1980, and imposed a stringent discovery schedule. However, onSeptember 21 the trial date was indefinitely postponed.cent to its corporate headquarters in Sunnyvale,California, approximately 400 miles north of Wood-land Hills. Respondent immediately prepared ad-vertisements for employees at Sunnyvale and beganrecruiting for a project manager. About the sametime, Respondent officially informed the documentanalysts at Woodland Hills that the coding oper-ation would close as of September 14. The Wood-land Hills facility was closed, and its employeesdischarged, on that date. Shortly thereafter, follow-ing unexpected delays due to recruiting and train-ing needs, the Sunnyvale facility began actualcoding work and thereafter performed the workwhich had previously been done at WoodlandHills.Based upon the foregoing facts, the Administra-tive Law Judge concluded that the General Coun-sel failed to establish a prima facie showing to sup-port the inference that the analysts' union activitieswere a motivating factor in Respondent's decisionto close the Woodland Hills facility and transfer itswork to Sunnyvale. While recognizing that Re-spondent had actual knowledge of the analysts' or-ganizing activities at the time it made its decisionto open the Sunnyvale facility and that the timingof that decision was strongly indicative of an illegalmotivation, the Administrative Law Judge foundthat there was insufficient evidence that Respond-ent harbored union animus to satisfy the GeneralCounsel's burden of establishing a prima facie case.We disagree. The Administrative Law Judgefound, and we agree, that Respondent violated Sec-tion 8(a)(1) of the Act in mid-April by threateningan employee that her job would be in jeopardy ifshe continued to talk to other employees and stirthem up about their working conditions. Respond-ent further violated Section 8(a)(l) in July bymaking implied promises of benefit, as discussedsupra. While these violations might themselves sup-port a finding of union animus, the record containsother evidence reflecting that animus. Thus, therecord shows that, sometime before June, Soderertold Supervisor Armstrong to discharge immediate-ly anyone who complained about working condi-tions or even mentioned that they were consideringunionizing. Other evidence of Respondent'sanimus includes Soderer's June 21 statement toBreitman discussed above; Soderer's response toconcerted complaints about carpet glue fumes, i.e.,telling employees to quit if they did not like the sit-' We reject the Administrative Law Judge's finding that it was "im-probable" that Soderer would have made such a statement. Armstrong'stestimony was corroborated by Breitman, and Soderer did not testify atthe hearing although he was still employed by Respondent and availableas a witness. Under these circumstances, we draw an adverse inferencefrom Soderer's failure to testify and see no reason to find it "improbable"that Soderer would give such instructions.624 LITTON MELLONICS SYSTEMS DIVISIONuation; and the threat by another member of Re-spondent's management to discharge employees en-gaged in a concerted protest concerning the lack ofa wage differential for employees performing qual-ity control work. Thus, we find that the GeneralCounsel established a prima facie case, as requiredby Wright Line, supra, by showing that protectedconduct was a motivating factor in Respondent'sdecision to close its Woodland Hills facility anddischarge the analysts employed at that location.However, for the reasons stated below, we furtherfind that Respondent rebutted the General Coun-sel's case by establishing valid business reasons forthe relocation to Sunnyvale.As mentioned above, Respondent was dissatisfiedwith the physical conditions at the Woodland Hillsfacility. Respondent wanted a schoolroom-type ofarrangement where the analysts would sit at rowsof desks in a large room with a supervisor at thefront of the room. The Woodland Hills facilitycontained a number of small offices which in Re-spondent's view did not permit supervisors to givethe constant attention it felt necessary. Respondentfirst intended to alleviate this situation by takingover the rest of the Woodland Hills building, in-cluding two large training rooms, then occupied byAero Products.9Aero, however, changed its plansand decided to retain the Woodland Hills building.Indeed, Aero sought to assume the lease for Re-spondent's portion of the building.'0Also, theWoodland Hills facility suffered from inadequaterestrooms which did not meet California's Occupa-tional Safety and Health Administration require-ments, lacked water fountains, and had an unsatis-factory air-conditioning system." At the same timeit was leasing the Woodland Hills facility, Re-spondent had approximately 8,000 square feet ofspace under lease at a building adjacent to its cor-porate headquarters in Sunnyvale. This space,which was unused except for storage of uncodedBTS documents, consisted mainly of two largerooms. Thus, when Respondent decided to open aparallel coding facility in order to complete workon as many documents as possible before the Sep-tember 14 cutoff date, it turned to space which notonly was unused and under existing lease but alsowas, at least in Respondent's view, ideal for thetype of work to be performed. Under these circum-stances, it appears that Respondent's decision toopen its parallel facility in Sunnyvale, rather thanlease another facility nearer Woodland Hills for a' Aero Products, another division of Litton Systems, previously occu-pied the entire building.'o We note that when Respondent vacated Woodland Hills, Aero im-mediately occupied the space previously utilized by Respondent." These factors were of less concern to Aero because it had fewer em-ployees and utilized the building in a different manner.very brief period, was a reasonable business deci-sion.With respect to the decision to close the Wood-land Hills facility while continuing to operate thefacility in Sunnyvale, we find that Respondent hasestablished a legitimate economic justification forits action. Respondent's president, Holmquist, testi-fied that he decided to close the Woodland Hillsfacility on September 11 due to the week-to-weekschedule recently imposed on Respondent,'2the in-adequate physical conditions, the fact that Aerowas seeking to take over Respondent's portion ofthe building thus relieving it of substantial monthlylease payments, the fact that space for the codingoperation was already under lease at Sunnyvalewith better physical facilities, and the fact thatmany of the documents to be coded were alreadylocated at Sunnyvale. The Administrative LawJudge found, and we agree, that these factors werevalid economic considerations which would sup-port Holmquist's ultimate decision. Moreover, theAdministrative Law Judge credited the testimonyof Diederich and Holmquist that, when Holmquistasked Diederich if Respondent legally could closethe Woodland Hills facility, Diederich instructedthat he should decide the matter as if the union sit-uation did not exist. Only then did Holmquistdecide to close Woodland Hills. We find, therefore,that Respondent's decision to close the coding op-eration at the Woodland Hills facility was a legiti-mate business decision.We have found that the General Counsel made aprima facie showing sufficient to support the infer-ence that the analysts' union activities were a moti-vating factor in Respondent's decision to close itsWoodland Hills facility and transfer the work per-formed there to its newly opened Sunnyvale facili-ty. We have further found that Respondent had le-gitimate business reasons for its actions. Therefore,we must now decide whether Respondent hasproved that it would have taken those same actionseven in the absence of the protected conduct.Wright Line, supra, 251 NLRB at 1086-87. We findthat Respondent has met its burden of proof. Therecord shows that the initial decision to open theSunnyvale facility was prompted by the need toencode as many documents as possible prior to theSeptember 14 deadline imposed by BTS's attor-neys. When the deadline was lifted on September4, the attorneys guaranteed continued coding workonly on a week-to-week basis. Faced with this un-certainty, Respondent accepted an offer to relieveit of responsibility for substantial payments ($1,845,2 On September 4, the attorneys for BTS announced that they wantedRespondent to continue coding documents indefinitely, but only on aweek-to-week basis.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDper month) on a lease running through September1980, and relocated the coding operation to an-other location under prior lease to Respondentwhich was substantially unutilized and more prop-erly suited to coding work. We are satisfied, andaccordingly find, that, because of the overwhelm-ing economic and other legitimate reasons for thetransfer, Respondent would have taken these sameactions even in the absence of the analysts' protect-ed activities. Having thus found that Respondentmet its Wright Line burden, we shall adopt the Ad-ministrative Law Judge's recommendation that the8(a)(3) allegations of the complaint be dismissed.We find merit, however, to the General Coun-sel's contention that the Administrative LawJudge's recommended notice should be mailed byRespondent to all document analysts who wereemployed by Respondent at its Woodland Hills fa-cility at any time after July 19, the date of Re-spondent's unlawful promise of benefit. See DanielConstruction Company, Inc., 239 NLRB 1335(1979). Thus, we shall modify the recommendedOrder accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Litton Mellonics Systems Division, A Division ofLitton Systems, Inc., Canoga Park, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:Insert the following as paragraph 2(b) and relet-ter the subsequent paragraph accordingly:"(b) Mail a copy of the attached notice marked'Appendix' to each employee employed as a docu-ment analyst at its Woodland Hills facility whowas listed on Respondent's payroll at any time onor after July 19, 1979. Respondent is ordered tofurnish the name and last known address of eachsuch employee to the Regional Director forRegion 31 for use in such mailings."DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge: Thismatter was heard before me in Los Angeles, California,on 9 days between May 12 and June 18, 1980. On April29, 1980, the Regional Director for Region 31 of the Na-tional Labor Relations Board issued an amended com-plaint and notice of hearing based on unfair labor prac-tice charges filed on September 8 and amended on Octo-ber 9, 1979,1 alleging violations of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amend-ed, 29 U.S.C § 151, et seq., herein called the Act.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Coun-sel for the General Counsel and Respondent filed briefswhich have been fully considered.Principal Issues1. Did Respondent, in or around mid-April, throughits agent, Sue Armstrong, unlawfully threaten an em-ployee with discharge if the employee continued to dis-cuss working conditions with her fellow employees.2. Did Respondent, in on around mid-July, through itsagent and attorney, Diederich, unlawfully tell employeesthat it would be futile for them to select the Union astheir bargaining representative.3. Did Respondent, in or around mid-July, through itsagent and attorney, Diederich, unlawfully inform em-ployees that Respondent would not negotiate with theemployees unless the Union's petition in Case 31-RC-4540 was withdrawn.4. Did Respondent, in mid-July, through its agent andattorney, Diederich, unlawfully preclude an employeefrom supporting the Union by interfering with that em-ployee's right to appear at a representation hearing con-ducted by the National Labor Relations Board.5. Did Respondent, in mid-September, unlawfullyclose down the document analysts operation at itsOxnard facility and move its operation to Sunnyvale,California, and thereby discharge all employees em-ployed as document analysts at the Oxnard facility inviolation of Section 8(a)(3) of the Act.6. Did Respondent unlawfully refuse to bargain withthe Document Analysts Union.Upon the entire record in the case2and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSJurisdiction is not an issue. Respondent admits, and Ifind and conclude, that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. FACTS3A. Overview4Litton Mellonics Systems Division, A Division ofLitton Systems, Inc., hereinafter referred to as Mellonics'Unless otherwise stated, all dates occurred in 1979.-The General Counsel filed an unopposed motion to correct therecord. This motion is hereby granted and made a part hereof.3 Except wherein specifically noted, the material facts are not in dis-pute.4 The complaint paragraphs dealing with specific instances of allegedunlawful conduct will be dealt with in detail in separate subheadings,infra. Included within this subsection are alleged statements and conver-Continued626 LITTON MELLONICS SYSTEMS DIVISIONor Respondent, is a Delaware corporation with head-quarters in Sunnyvale, California, where it is engaged inproviding computer software and data processing serv-ices to numerous customers both within the generalLitton group as well as to non-Litton customers. Mellon-ics is divided into several separate and distinct operationslocated both in southern and northern California, as wellas the metropolitan Washington, D.C., area. The instantlitigation involves only one of these operations, Mellon-ics Information Center, hereinafter referred as MIC,which is headquartered in southern California in CanogaPark, at a building located on Variel Street. One of theseveral services provided by MIC was its litigation sup-port services branch or group, hereinafter referred to asLSS. LSS generally processes legal documents, exhibits,and depositions into a retrievable data base for litigantsand their attorneys. Of MIC's approximately 500 em-ployees, approximately 200 were employed at its CanogaPark facility, hereinafter referred to as the Variel Streetfacility, in various capacities including secretaries, key-punch operators, programers, programer analysts, pro-duction schedulers, systems operators, tape librarians, fileclerks, and distribution clerks.'At its height during thesummer of 1979, approximately 40 to 45 individuals wereemployed at the Woodland Hills facility, hereinafter re-ferred to as the Oxnard Street facility, as document ana-lysts and quality control reviewers, hereinafter collec-tively referred to simply as document analysts.6In late 1977, Respondent and the corporate legal staffof its corporation, Litton Industries, Inc., agreed that Re-spondent would provide its LSS in connection with theprivate antitrust suit filed against AT&T by Litton Busi-ness Telephone Systems (BTS).' By the time of thissations which the General Counsel argues are evidence of a generalunion animus and which do not conveniently fall within other subhead-ings.' The only portion of this group relevant to the instant proceedings arethe clerical employees within these categories whose work had a directbearing on the work of the document analysts and quality control re-viewers (see fn. 6 below).I No dispute exists as to the method of LSS's operation. The mostcogent and detailed explanation of the work of the employees engaged inthese activities comes from the testimony of Melinda Breitman who, untilSeptember 14, was the supervisor of the document analysts and qualitycontrol reviewers. According to her description, the work flows in thefollowing mannner: The law firm involved in the particular litigation andthe ultimate customer of the information microfilms various documents,memorandums, and depositions received both from their own client aswell as those secured through the discovery process and sends the micro-film to MIC's Variel Street facility, where clerks log in the material andin turn send the microfilm to a subcontractor who makes photocopies(hard copy) and returns the material to the clerical section at VarielStreet. The clerks, after recording certain data. then put together 100-page bundles and forward these bundles to the document anaylsts. Thedocument anaylsts read the material or documents and assign them codeswhich classify the material. Two types of coding are done-objectiveand subjective. Objective coding is where the document anaylsts merelyassign codes by the date and type of document, while in subjectixecoding the material is reviewed for relevancy. After the document ana-lysts' work is reviewed by quality control reviewers, the material is sentback to the clerical section which, again in turn, batches the material andsends the batches to a subcontraotor for "data entry" (coded materialpunched onto cards) The cards are then returned to Variel Street wherethe information is programed onto a computer to which the law firm hasaccess.? BTS was another separate corporate entity within the Litton family.There is no contention that Mellonics and its client and their law firminvolved in the BTS litigation did not have an arm's-length relationship.agreement, BTS was defunct and basically existed onlyas a plaintiff in the lawsuit. At all times, Litton Indus-tries, Inc., retained on behalf of BTS the Washington,D.C., law firm of Howrey & Simon, the ultimate con-sumer of MIC's services.sAlthough the record regarding MIC's LSS operationprior to the summer of 1978 is not entirely clear, it ap-pears that, prior to that date, MIC had no facility fordocument analysts to work in southern California andthe majority of the work done on behalf of Howrey &Simon was performed at Mellonics' Sunnyvale, Califor-nia, headquarters.9Commencing in the summer of 1978,Respondent set up a coding operation in southern Cali-fornia at the Variel Street facility and hired a number ofdocument analysts. to At that start, the document analystsshared the Variel Street facility with data clericals andthat remained the case until early June of the followingyear when the approximately 40 document analysts weremoved I mile away to the Oxnard facility.ttDuring the relevant times herein, the following hierar-chy existed in Respondent's operation: Charles Holm-quist, Mellonics' president, was based in Sunnyvale atRespondent's corporate headquarters; Jack Soderer,MIC's vice president and general manager, was physical-ly based at Variel Street; and Charles Schwedes, MIC'sdirector of LSS and like Robert Bonney, MIC's managerof industrial relations, was also based at the Variel Streetfacility. In late July 1979, Respondent employed PaulLarson as director of LSS. Under first Schwedes andsubsequently Larson, Respondent employed MelindaBreitman as a supervisor of the document analysts. Di-rectly under Breitman, John Watts and Sandra Mosswere employed as "team coordinators" 1 and Sue Arm-strong as the supervisor of the Variel Street clerical em-ployees. Throughout the entire BTS project, SherwoodLewis, an attorney with the law firm of Howrey &Simon, was in charge of the BTS/AT&T litigation andas such was the primary individual with whom personnelat Mellonics dealt. Additionally, Michael Handley wasan employee of the law firm and also coordinated oper-ations between the law firm and Mellonics.In early June, shortly after the document analystswere transferred from the Variel Street facility to theOxnard facility, several of the more experienced employ-ees decided to form an ad hoc committee leading to theformation of an in-house union. In mid-June, they circu-lated a petition authorizing the "Document Analysts8 While it appears that the Variel Street MIC employees performedvarious litigation services for other customers. no document anaylsts onthe west coast worked on any project other than the BTS or AT&T pro-ject until the beginning of 1980.9 John Watts, a team coordinator at the Oxnard operation and an ad-mitted supervisor, testified without contradiction that commencing in1977 and lasting until mid-1978 he worked at home doing coding workfor Mellonics on the BTS material. No further evidence regarding thistestimony or for that matter the details regarding the pre-1978 Sunnyvalecoding operation was developed.' During 1978, the number of document analysts employed at VarielStreet varied significantly from a high of 20 to 25 to a low near the endof that year of 3." The physical setup at Oxnard and the lease arrangements and prob-lems regarding this facility will be discussed in detail, infra." During the course of the hearing. Respondent stipulated that bothWatts and Moss were statutory supervisors627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion," hereinafter referred to as the Union, to representthem in negotiations for wages and working conditions.Of the 40 document analysts employed on June 19 and20, the dates the petition was signed, 26 signed the peti-tion. Thereafter, on June 20, a petition was filed in Case31-RC-4540 seeking a unit composed entirely of docu-ment analysts employed at the Oxnard facility.In the evening of June 21, the Oxnard facility was fu-migated due to an ant infestation. At lunch break in theparking lot outside the building on June 22, FrankPiazza, one of the document analysts and a member ofthe Union's ad hoc committee, approached Breitman, andinformed her that he was a representative of a collective-bargaining unit and asked that management guarantee theemployees' safety if they returned to work. ' Breitmananswered that she would have to check with her super-visors. Breitman, along with Moss, then drove to theVariel Street facility and spoke to Soderer, MIC's vicepresident and general manager.When Soderer was informed of the incident, he shout-ed that the document analysts were not a collective-bar-gaining unit and instructed her to go back and tell theemployees that it was perfectly safe for them to returnand that if they did not like it they could go home orresign but they had to go back to work. 4 Soderer thensuggested that she take Bonney along for moral support.Breitman and Moss then went to Bonney's office andBreitman again explained what had transpired. Bonney,upon hearing the story, uttered an expletive and in herpresence stated that he was calling a company attorneyfor advice. Breitman listened to Bonney fully explain thesituation over the phone including Bonney's reference tothe fact that the document analysts were law studentsand highly educated. After Bonney hung up, he statedthat the attorney had advised him that the problemshould be avoided by sending the employees home andpaying them for the afternoon. Breitman, Moss, andBonney then returned to the Oxnard facility and Bonney,although assuring the dooument analysts that the build-ing was safe, excused the employees with pay for therest of the afternoon. '5'' Piazza and Breitman were engaged to be married at that time. Breit-man admitted having knowledge of the employees' union activity duringthe month of June. No evidence was introduced to establish that herknowledge was passed on to her supervisors." This account is based on Breitman's testimony. Soderer, who is stillemployed by MIC., without explanation did not testify at the hearing.Breitman did not explain the apparent inconsistencies in her report of So-derer's statement." Breitman's version of this discussion is corroborated by Moss. Bon-ney's version differs in that he denied that the subject of a collective-bar-gaining unit was ever mentioned and further testified that, before address-ing the document analysts, he went into the building with Breitmanwhere he determined that the fumes appeared to present a dangerous orhazardous situation and that he then called the attorney. I credit Breit-man's version as corroborated. The General Counsel argues that the fu-migation incident evidences a general union animus on the part of So-derer and Bonney specifically, and Respondent generally. In this regard,the General Counsel argues that Piazza's statement that he was speakingas a representative of the collective-bargaining unit was the first indica-tion to Respondent, above Breitman's level, of any union activity and So-derer's shouting that "they are not a collective-bargaining unit" and hisstatement that, if the employees did not like it, they could resign, as wellas Bonney's utterance of an expletive when informed of the situation, arestrong indications of management's negative reaction to its employees'concerted activity. Contrary to these contentions, I find that neither So-On July 1 , 6 the five-member ad hoc steering commit-tee"7sent a letter to Soderer which states in its entirety:Dear Mr. Soderer,We would appreciate the opportunity to meetwith you informally in order to discuss the prob-lems that exist between the Document Analysts ofthe Litigation Support System Dept. and the com-pany.Since communication between us is the key tosolving our differences, we would be willing tomeet with you or whomever you designate, at atime to suit your convenience.We will call you on Tuesday, July 17th, to set upa time to meet. Thank you for your anticipated co-operation.In response to this letter, on the morning of July 17,the four members of the ad hoc committee who wereworking that day were summoned to attend a meetingwith two representatives of management, Mathias Die-derich, Litton Industries corporate director of industrialrelations, and Robert Lee, an industrial relations analystfor Litton Industries.'The two groups met for a lengthy meeting on July 17and, at the request of the document analysts, scheduled asecond meeting to be held on July 17. In view of thespecific complaint allegations regarding Diederich's con-duct at both meetings, this subject will be dealt with indetail in a separate subheading below. 9On July 23, a representation hearing was conducted atthe Regional Office.20At the hearing, Respondent re-fused to stipulate to the labor organization status of theUnion and contended that the only appropriate unitshould include all employees employed at the VarielStreet and Oxnard facilities or, in the alternative, a unitconsisting of all LSS employees, document analysts, andthe Variel Street clerical employees. Additionally andmore importantly for the instant proceedings, Respond-ent contended that the petition should be dismissed onthe grounds that the LSS group would not exist afterderer's nor Bonney's remarks or actions, which are ambiguous and incon-clusive, do not, even when viewed in the light most favorable to theGeneral Counsel, demonstrate an attitude of hostility which can fairly bedescribed as union animus.16 By July II, the hearing in the representation case had already beenscheduled for July 23.'7 The Union's ad hoc steering committee was composed of FrankPiazza, Jodi Shackelford, Adrian Tigmo, Glyn Morgan. and LawrenceHeisler.' Frank Piazza was not present at work on the July 17.'9 The complaint alleges that, at the two meetings, Respondent violatedSec. 8(a)(l) by telling employees that Respondent would not negotiatewith the employees "unless the Union's petition in 31-RC-4540 werewithdrawn" and, at the meeting of the July 19. committed another inde-pendent violation "by telling employees that the Union would be so weakin collective bargaining relative to Respondent informed its employeesthat it would be futile for them to select the Union as their bargainingrepresentative sic]."20 The complaint was amended at hearing to allege as a separate viola-tion of Sec. 8(a)(1) that Respondent precluded an employee from sup-porting the Union by interfering with the employee's right to appear atthe representation hearing. This matter will also be dealt with separately,infra.628 LITTON MELLONICS SYSTEMS DIVISIONSeptember 14. In support thereof, Respondent intro-duced into that record a letter with attachments toSchwedes from Attorney Lewis of Howrey & Simonwhich states in its entirety:Dear Chuck:Enclosed is a copy of Pretrial Order No. 4,issued recently by Judge Conner in Litton v. AT&T.Among other things, it sets a trial date of January 7,1980. It also sets out a very stringent schedule lead-ing up to that trial date.As you can see from the Order, much of plain-tiffs' proof must be assembled and presented thisFall. A statement of factual contentions, due Sep-tember 7, 1979, is to be a concise coagulation of allthe facts at plaintiffs' disposal which support theirallegations of the violations of the antitrust laws bydefendants. In preparing this document, we shall berelying most heavily on the various data bases con-structed for us by MIC and now accessible throughour terminal systems.It is my understanding that there are approxi-mately 200,000 document pages still in the objectiveanalysis stage destined for the main production database. These are the documents furnished plaintiffs inthe most recent (and most tardy) products of de-fendants, plus some "defensive" deposition material.These documents will do us scant good unless theyare visible to us as we complete the Statement ofFacts. Therefore, it is incumbent upon Mellonics tocomplete as much of the Phase I (Objective) codingon this material in the next month as is possible.The utility and cost-effectiveness of continuingthe coding process past September 3, 1979, are ex-tremely marginal. Therefore, you should plan todiscontinue all coding as of September 14, 1979, andplan to make visible to us the last of the materialfrom this effort no later than September 28, 1979. Inthe near future we will be providing you with a pri-ority list of materials to be loaded, and more to besubjectively coded, against the (hopefully) remotepossibility that you are unable to complete thesetasks in the time allotted.The lawyers here are well aware of the burdenthis effort places on your organization. However,these are the problems encountered in litigation ofthis nature. We are quite confident that you will beable to achieve these goals, and that MIC's workproduct will be of its usual high quality.On August 23, the Regional Director issued his Deci-sion and Direction of Election in which he, inter alia,found the Document Analysts Union to be a labor orga-nization within the meaning of the Act, found that thedocument analysts employed at the Oxnard facility con-stituted an appropriate unit, and found that the project'stermination was "too speculative to warrant dismissal ofthe petition."2'' One of the arguments made by Respondent in the representationcase was that the document analysts were temporary employees. In sup-port thereof, evidence was presented in that hearing that, upon hire, eachsigned a document stating that he was hired as a temporary employee forOn August 31, Respondent filed a request for a reviewof the Regional Director's decision. By order dated Sep-tember 18, the Regional Director postponed indefinitely,pending the investigation of the instant charge, the elec-tion previously scheduled for September 21 and, byorder dated September 21, the Board denied Respond-ent's request for review of the Regional Director's deci-sion. 22As will be discussed in great detail in subsequent sub-sections herein, in late July or early August, Respondentmade the decision to start up a second LSS operation inSunnyvale, California. Due to certain problems regardingthe hiring of a project manager, the Sunnyvale operationwas not in place until mid-September. On September II1,the decision to close the Oxnard operation was made byRespondent's president, Holmquist, and on September 13the document analysts were notified that, as of Septem-ber 14, the Oxnard facility was being shut down for lackof work.By September 11, a manager was in place and a groupof document analysts had been hired for the Sunnyvaleoperation and were then currently engaged in training.Around September 28, these document analysts com-menced coding on the BTS project and they continuedthis operation until mid-April when it was permanentlyshut down.On September 21, the United States Magistrate issueda recommended decision granting AT&T's motion for ajudgment on the pleadings and for a partial summaryjudgment. This recommended decision had the effect ofcanceling indefinitely the hearing date of January 7,1980. On March 4, 1980, United States District CourtJudge Connor issued an opinion and order in which herejected the magistrate's recommendations and deniedthe defendant's motions in their entirety. Subsequently,the matter was reset for hearing in the fall of 1980.Against this rather lengthy background, it is now timeto consider in depth the alleged independent violations ofSection 8(a)(l) and the factors surrounding Respondent'sa maximum of 120 days. As the Regional Director found, the record re-vealed that a number of these employees had been given 60-day exten-sions on their "temporary" employment. At the hearing before me, evi-dence established that a significant number of these employees were atthe time of the representation case working well beyond the expirationdate of their original 120-day period and/or the 60-day extension.Shortly after the July 23 hearing, Respondent sent out new 60-day ex-tensions to the document analysts. Of all those sent out, only two weresigned and returned. Piazza testified without contradiction that he in-quired of Bonney whether any action would be taken against the docu-ment analysts who failed to execute the new 60-day extensions. Bonneyassured Piazza that the employees would not suffer any adverse conse-quences if they failed to do so.22 Respondent at all times denies both the labor organization status ofthe Document Analysts Union and the issue of the document analystsemployed at the Oxnard facility constituting an appropriate unit for col-lective-bargaining purposes. These matters were raised at the representa-tion hearing and the Regional Director's decision found against Respond-ent in both cases. Respondent offered or established no newly discoveredor previously unavailable evidence which would require the Board toreexamine the decision in the representation case. Accordingly. I findthat the Document Analysts Union is a union within the meaning of Sec.2(5) of the Act and that the unit found appropriate by the Regional Di-rector is an appropriate bargaining unit within the meaning of Sec. 9(b)of the Act. Pittsburgh Plate Glass Company v. N. LR.B., 313 U.S. 146, 162(1941).629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivation for the decision to set up a Sunnyvale LSSoperation and subsequently close down the Oxnard oper-ation with the resultant loss of employment to a substan-tial number of document analysts and their supervisors.B. The Shirley Herald-Sue Armstrong AffairThe complaint alleges that Respondent, through itsagent, Sue Armstrong, threatened an employee with dis-charge for engaging in union activities. The incidentgiving rise to this allegation took place at some pointduring April and involved a conversation between Arm-strong and Shirley Herald, who was at that time a tem-porary clerical employee working at Variel Street for acontract service employer. Herald was called into Arm-strong's office for a meeting which lasted approximately10 minutes. Present throughout was Gail Lund, then aleadperson in the clerical department. According toHerald, Armstrong opened the discussion by telling herthat five people had complained about her. At that point,Herald became extremely upset and started crying.Herald was unable to recall anything else that was saidduring the entire conversation prior to Armstrong's finalcomments that Herald was not to talk about unions orshe would be walked out the front door. Armstrong'sfinal comment was the first time during the entire meet-ing that the subject of unions was mentioned. Herald tes-tified that at no time during the meeting did Armstrongever identify who had complained about her or the basisof the alleged complaints. While Herald did not specifi-cally testify as to any activity she engaged in, credibleevidence was introduced that Herald had by this timebeen given the nickname "Shirley Hoffa-Meany" andthat this nickname was well known throughout the de-partment.Lund, who by the time of the instant hearing had beenpromoted to a supervisory position, testified that whenHerald came into Armstrong's office Armstrong told herthat she would have to cut out the talking and startworking. Herald replied that the other contract employ-ees were unhappy working under the present conditionsand that she was trying to get them to realize what washappening and to fight for their rights. Armstrong alleg-edly answered that she admired Herald for trying to helppeople but that she could not do it on worktime. Arm-strong added that Herald could talk to the other employ-ees while on breaktime, at lunchtime, or after work, butthat she could not do it on Armstrong's time.Breitman testified that approximately 2 months later, inlate June, she spoke privately to Armstrong and told herhow the document analysts had just a few days priorcome to her as a collective-bargaining unit to complainabout the fumigation. Armstrong in turn told Breitmanhow she had received advice at some earlier unidentifiedtime from Soderer to the effect that if an employee com-plained about working conditions or even mentioned thatthe employees were thinking about unionizing theyshould be fired immediately. Breitman further testifiedthat Armstrong then told her that she had had an em-ployee named Shirley Herald who had been complainingabout the working conditions and agitating other em-ployees. Armstrong stated that she had just pulledHerald into the office and told her that she was not todo this any longer and that her job would be in jeopardyif she continued to "stir up" anything among the employ-ees.By stipulation,23Armstrong testified that she had nosuch conversation with Breitman nor had she ever re-ceived such instructions from Soderer. Further, the par-ties stipulated that Armstrong would have testified to theApril discussion with Herald in the same fashion as didLund.Herald was not an impressive witness. Although shetestified that her discussion with Armstrong lasted forapproximately 10 minutes, she was unable to recall any-thing other than Armstrong's opening and closing re-marks. Additionally, Herald admitted that she was ex-tremely upset and was crying throughout the entiremeeting. Moreover, no evidence was introduced that,notwithstanding her nickname, any of her conversationswith fellow employees involved the subject of organiz-ing. Therefore, in these circumstances, I find it highlyimprobable that Armstrong would inject the subject ofthe Union into her discussion. Lund, on the other hand,appeared to possess the ability to recall with somedegree of specificity the contents of a minor discussionoccurring some 15 months earlier.Were the anaylsis of this question limited to an evalua-tion of the respective testimony of Herald and Lund, theresolution would not be troublesome. This, of course, isnot the case. Breitman's testimony corroborates andclarifies the testimony of Herald that she was warned tostop agitating the other employees concerning theirworking conditions and, if she persisted in engaging inthis activity, she was placing her job in jeopardy. Breit-man was an extremely impressive witness who through-out her lengthy testimony displayed an ability to recallevents and conversations with great specificity. More-over, a careful reading of her entire testimony indicatesthat she neither embellished those portions that assistedthe General Counsel nor distorted nor hid those portionsthat hindered the General Counsel. Armstrong's remarksto Breitman were not ambiguous and were not the typethat would be reasonably misunderstood by a witness thecaliber of Breitman. Therefore, the only reasonable con-clusions are that Breitman either fabricated her conversa-tion with Armstrong or that she told the truth. I findbased on demeanor considerations, as well as the prob-abilities inherent in the testimony, that Breitman accu-rately recited what Armstrong admitted saying toHerald. In so doing, I reject Lund's version as contrived.Likewise, I do not doubt that Armstrong also told Breit-man that she had been instructed by Soderer to dis-charge immediately anyone who complained aboutworking conditions or even mentioned the fact that theywere thinking of unionizing. However, I do not viewthese remarks as reliable evidence as to what, if any-thing, Soderer may have actually said to Armstrong onthe subject. I find it improbable that Soderer would haveseriously given such simplistic and clearly unlawfulinstructions to a subordinate.23 Due to a serious illness, Armstrong was not able to appear at thehearing to testify.630 LITTON MELLONICS SYSTEMS DIVISIONC. The Alleged Unlawful Interference With BoardSubpenasThe General Counsel amended the complaint at thehearing to allege that Respondent, through its counsel,Diederich, on July 23, precluded, in violation of Section8(a)(1), employee Moss from supporting the Union by in-terfering with Moss' right to appear at a representationhearing. 24As noted, the representation hearing was scheduled forthe morning of July 23. Early that same morning, Die-derich was at the Variel Street facility when he was in-formed that Armstrong, Breitman, and Breitman's assist-ant, Sandra Moss, had all received subpenas from theUnion to appear at the hearing. Diederich called thethree to a meeting with him where after first determiningtheir job positions he asked to see the subpenas. Dieder-ich was handed the subpenas with the line "issued at -this -day of -19-" not filled in. Diederich then askedif a check for attendance and mileage fees had accompa-nied the subpenas. Moss and the others answered no.Diederich then indicated that he did not believe that thesubpenas were valid. He then stated that Schwedes andBonney were going to the hearing with him and thatArmstrong, Breitman, and Moss should remain at worknear a phone; if their presence were required by theHearing Officer he would call them and at that time theycould make the 15-mile drive to the Board's Office.At the representation hearing, the Union was repre-sented by Frank Piazza. Bonney and Schwedes, as wellas Morgan, Tigmo, and Shackelford, all gave testimony.Near the end of the hearing in an off-the-record discus-sion among Piazza, Diederich, and the Hearing Officer,the question of the nonattendance of Armstrong, Breit-man, and Moss was discussed. The Hearing Officeragreed with Diederich's position that since higher man-agement had already testified the subpenaed lower levelsupervisors were not necessary. Piazza then apparentlyreluctantly agreed to the close of the hearing withouttheir presence.D. The Meetings of July 17 and 19Respondent's representatives, Diederich and Lee, metwith members of the Union's ad hoc committee on twooccasions immediately prior to the representation hear-ing. The complaint alleges that Diederich violated theAct by (I) telling employees in both the July 17 and theJuly 19 meetings that Respondent would not negotiatewith the employees unless the Union's petition was with-drawn and (2) telling employees at the July 19 meetingthat the relative strength of the Union in collective bar-gaining would be so weak in relation to Respondent asto render futile their selection of the Union as their bar-gaining representative. 224 In view of the fact that the answer which denied Moss' supervisorystatus was filed some 6 months prior to the instant hearing, it is not clearwhy the General Counsel waited until midhearing to move to amend thecomplaint. Later during the seventh day of the hearing, Respondent final-ly stipulated to Moss' supervisory status.25 The following account of the July 17 meeting is based, except wherespecifially noted, on the testimony of Diederich who, unlike the four em-ployee witnesses to the meeting, impressed me with not only his abilit torecall with some degree of specificity exactly what was said. but also to1. The meeting of July 17After the introductions, Diederich showed the employ-ees the letter that they had sent to Soderer and told themthat he was there in response to that letter. Diederichthen told them that, since the Company was not recog-nizing the Union as the bargaining agent for the docu-ment analysts, the Company was not willing to meetwith them as representatives of the Union, but that itwould be willing to sit there and talk to them as long asthe employees understood that the Company was meet-ing with them as individuals and not in any representa-tive capacity. He then asked the four document analystsif that was all right with them. Each said that it was andDiederich then asked what the letter was about. The an-alysts listed and explained in considerable detail a seriesof problems that they felt they had, including crowded-ness in the building, too much heat in the building, lackof a drinking fountain, no fire escapes, and inadequatebathroom facilities. At the end of this portion of the dis-cussion, Diederich told them that it was the philosophyof Mellonics that it would prefer to deal with its employ-ees on an individual, direct basis rather than through acollective-bargaining agent. Diederich went on to explainhow Litton had been successful with that approach and,during his many years with Litton, they had only lostone election. At this point in the meeting, the employeesindicated that they really had not been prepared to havethis kind of a meeting and that Diederich had caughtthem somewhat unaware. Additionally, they mentionedthat Piazza, who was one of the leaders in the Union,was not at work that day. The document anaylsts askedif they could have another meeting when they could bebetter prepared and have Piazza present. Diederichagreed to the second meeting which was set for July 19.2. The July 19 meetingAt the beginning of the July 19 meeting, Piazza re-marked that, after hearing reports about the July 17place the matters in what appeared to be a logical and natural sequence.Additionally, Diederich was able to differentiate between what was saidat the two distinct meetings Such was not the case in several of the em-ployees' versions. Moreover, careful review of the four employee wit-nesses' testimony, including in each case a lengthy and persistent cross-examination which tended to tone down substantially if not weaken theemployees' versions, convinces me that, in the few areas of conflict thatultimately remain between the respective versions, Diederich's was themore probable. The most damaging testimony to Respondent was givenby employee Heisler. Unfortunately for the General Counsel, Heisler wasthe least impressive of the employee witnesses to this meeting. He couldrecall only about 10 minutes of conversation of each of the meetings andhe admitted that in his mind the two were practically indistinguishable.His poor memory, his admitted boredom, his annoyance and disinterest atthe two meetings, and his general demeanor therefore do not justify cred-iting his testimony when in conflict with that of Diederich's.No credibility resolutions are required with regard to the second meet-ing on July 19. Diederich secretly tape-recorded this meeting and hadprepared an accurate typed transcript of the conversation. The tape re-cording of this meeting was played without objection in open court inthe presence of the four employee witnesses to the July 19 meeting. Nonequestioned its accuracy. Diederich explained that his purpose in tape-re-cording the meeting was to insure that an accurate version of what actu-ally took place existed so as to prevent anyone from later either miscon-struing, misrepresenting, or embellishing what was said Diederich didnot explain why this noble purpose could not have been achieved with-out resort to secretiveness.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, he saw the basis of this meeting as a question ofwhether negotiations for certain conditions could be metbefore the scheduled representation hearing. Diederichresponded that, while the Union's petition was pending,the Company could not negotiate with analysts, couldnot solicit employee grievances, and could not promiseto correct grievances without flirting with a clearlymeritorious unfair labor practice charge. Diederich, how-ever, also commented that, if it were "promising" thatthe analysts' problems might be resolved without someoutside organization, the Company preferred dealing di-rectly with the employees rather than going through anelection and then going into an adversary relationship.Piazza asked what guarantees the Company could givethe employees before the July 23 hearing. Diederich re-peated that such promises, whether implied or stated, orany actual changes in nonsafety areas would be unlawfulwhile the petition was pending. Diederich then asked theanalysts to trust the Company and try to work directlywith management. Piazza stated that he found it difficultto trust management after it had rejected his and Shack-elford's request for a raise.26Diederich replied that itwas up to the analysts to decide whether they couldtrust management but that it was impossible for theCompany to address the employees' complaints whilethere was a petition pending. The analysts then inquiredas to whom they would be dealing with if they followedthrough on Diederich's approach. Diederich answeredthat they would still be dealing with their own supervi-sor but that he and Lee would be assisting. Heisler thenstated that he feared that Schwedes would fire them ifthe Union dropped the petition. Diederich answered thathe could absolutely guarantee that the analysts wouldnot be fired for any union activity. Diederich added thatit would be foolish for Respondent to fire the analystsonce management and the employees started to get intoan area where they were going to work out their prob-lems.After more discussion of the analysts' grievances,Heisler stated that Schwedes had reacted to concertedcomplaints about the carpet fumes by threatening to fireemployees and that it would therefore be impossible totrust Schwedes.27Diederich stated that that was an ex-ample of poor supervision and added that he was askingthe analysts to trust a company rather than an individual.Diederich reiterated that, if the analysts were to decideto trust Respondent's management, he would assist theCompany in resolving some grievances or in being moreresponsive in dealing with "annoyances and problems."After another discussion of the analyst's grievances con-cerning the Oxnard facility, a committee member statedthat the problem remained one of management's callousattitudes. Diederich answered that he was not challeng-ing that and would be inclined to agree with the ana-lysts' in some of their examples. Shackelford stated thatthe meeting appeared to have reached "an impasse" sinceDiederich was not at liberty to discuss specific issuesunless the Union agreed to drop its petition. Diederichreplied that he would not back the analysts in that2 This incident occurred in early 1979 when Shackelford and Piazzawere made quality control reviewers without a raise in pay.27 This incident also occurred well in advance of the union activity.corner and that dropping the petition was a decisionsolely for the analysts to make. When Piazza stated thatthe analysts still had no guarantee that withdrawing thepetition would result in any action on the employees'grievances, Diederich repeated that such promises wouldbe unlawful while a petition was pending. Morgan askedDiederich to set a date for an informal discussion of theemployees' grievances and to identify who in manage-ment would deal with the analysts if the petition weredropped. Diederich replied that, if there were no peti-tion, there would be no hindrance in talking to manage-ment in an effort to work out their grievances. Diederichanswered that such nonunion discussions would be totheir mutual benefit and would be preferable to attemptsto resolve grievances through an adversary relationship.Diederich, in apparent reference to the memorandumthey prepared and presented to Diederich during themeeting reciting their demands, counseled the analysts tostop presenting management with ultimatums. Piazzastated that the analysts were presented with the choicebetween proceeding with the petition or deciding to trustmanagement by dropping the petition. Diederich repliedthat there were other alternatives: To withdraw the peti-tion before the July 23 hearing and try nonadversarialmeetings with management and, if that did not work out,to refile the petition or to insist upon dealing through aunion at arm's length with management. Diederich thenadded that the Company did not want to do it the latterway and that he personally thought it was not to the em-ployees' advantage either in dealing at arm's length witha major corporation. Piazza asked if Diederich could getsome feedback from management to the grievances de-tailed in their memorandum by 5 p.m. the next day. Die-derich replied that he would not even suggest it. Dieder-ich added that the wage demands contained in the em-ployees' memorandum required a great deal of analysisand research, all of which took time. Piazza asked for anassurance that Respondent would address the analysts'wage demands if the Union withdrew the petition. Die-derich answered that he could not promise anything butstated that any Litton division would respond positivelyto employees' wage complaints and he further advisedthe analysts to make a decision on whether to trust man-agement. Diederich stated that due to a pressing travelschedule he would like to have the analysts give him adecision that same day if possible. Diederich again ob-served that the Company preferred the nonunion ap-proach, which route he believed would benefit the ana-lysts. Diederich added that both the Company and theemployees shared an interest in an economically soundenterprise. At the close of the meeting, Diederich statedthat, if the analysts insisted in dealing through a union,that union would not have much bargaining power. Die-derich added that, if the employees struck, the workwould get done somewhere. The substantive portion ofthe meeting ended when Piazza said that at least manage-ment had an obligation to bargain in good faith with theUnion. Diederich said that was correct.There is no dispute that, shortly after the July 19meeting, the union committee polled the document ana-lysts for a decision on whether to withdraw the petition.632 LITTON MELLONICS SYSTEMS DIVISIONThe analysts voted to proceed with the petition. Oneither July 19 or July 20, Piazza phoned Diederich andoffered to withdraw the petition if Respondent wouldmeet certain of the Union's demands. Diederich emphati-cally refused. Piazza then informed Diederich that theanalysts made a collective decision to proceed with thepetition.E. The Shutdown of the Oxnard Facility and theMove to Sunnyvale28As set forth in the overview subsection above, prior toMay 1979 the document analysts performed their workin the same Variel Street building as did both the clericalemployees involved in the LSS operation and the otheremployees of MIC involved in various forms of dataprocessing.29Commencing in late May and continuinguntil mid-June, the document analysts moved approxi-mately I mile away to the Oxnard facility. In order tounderstand fully the central issues of the case, it is neces-sary to recite, in some detail, a history of both theOxnard and Sunnyvale facilities.In 1975, Litton Systems, Inc., on behalf of one of itsseparate corporate entities, Automatic Marine SystemsGroup, herein called AMSG, entered into a lease agree-ment whereby it agreed to lease from a non-Litton land-lord 4,500 square feet of the ground floor of the Oxnardfacility for a monthly rental fee of $1,575. In September1977, this agreement was extended through September1980 with a rental increase to $1,845 a month. In late1978 or early 1979, AMSG disbanded and at that timeanother separate Litton Systems corporate entity, AeroProducts, assumed the lease and moved into the facility.On June 21, 1979, Mellonics and Litton Systems, Inc.,now on behalf of Aero Products, entered into a subleaseagreement whereby Mellonics, in consideration of thepayment of the sum of $1, was assigned all the rights andobligations of the lease. While the sublease or assignmentprovides for the full 4,500 square feet, MIC's LSS oper-ation at no time occupied the entire 4,500 square feet ofspace at the Oxnard facility. Aero Products retained anarea on the ground floor including several conferencerooms utilized for training sessions. When Mellonics en-tered into this agreement, it was the intention that, uponAero Products fully vacating the premises, Armstrong'sclerical employees would be moved en masse to the fa-cility.At the time Mellonics' assignment of the Oxnard spacewas executed, Aero Products had plans to consolidate alltheir operations in another facility then currently underconstruction and anticipated vacating the training roomsupon completion of the new facility.30Shortly after the28 Except where specifically noted, the facts recited in this subsectionare not in dispute and much of what appears herein is based on the docu-mentary evidence as well as the uncontroverted testimony of Breitman." There is little question that the Variel Street facility was inadequatefor the large crew of document analysts.0 While the record does not disclose the square footage division ofspace, it appears from a schematic drawing introduced into the recordthat Mellonics occupied approximately one-half the available space. Therecord does not disclose how much of the agreed-upon $1,845-per-monthrental Mellonics actually paiddocument analysts moved into the Oxnard facility, AeroProducts changed its plans and found that they had acontinuing need for retaining the training rooms, as wellas the space already then occupied by the document ana-lysts. Throughout the summer of 1979, Aero Productsmade their plans and desires to take back all of theOxnard space known to officials of Mellonics. When Re-spondent did in fact vacate the Oxnard facility in lateSeptember, Aero Products immediately reoccupied thespace.From the very start of the document analysts' occupa-tion of the Oxnard facility, serious problems with the fa-cility's operation arose. The usable space occupied bythe document analysts consisted of seven separate rooms.Four were used exclusively by document analysts doingthe coding, one was shared by document analysts andquality control reviewers who reviewed the work of thedocument analysts,31 one was used exclusively by qualitycontrol reviewers, and one was shared by Breitman andher two assistants, Moss and Watts.32In May, even before the move to Oxnard was made,Schwedes complained to Breitman and Watts that amore preferable physical setup would be to have thedocument analysts working in a large schoolroom-typeroom with a supervisor physically present to observe thedocument analysts work. Once Larson came on board inlate July, he had an opportunity to observe the Oxnardoperation and credibly testified that on one or two occa-sions, shortly after he came to work, he reported toSchwedes that he felt the room arrangement for the op-eration was overcrowded, poor, and did not permit su-pervisors to give employees the constant attention neces-sary.33After the first such discussion with Schwedeswhere Larson aired these complaints, Schwedes gavehim a floor plan showing the entire 4,500 square feet ofspace. After Larson had a chance to review the plan, heagain spoke to Schwedes and at that time Schwedes indi-cated that the floor plan was inoperative since theywould not get the additional space from Aero Prod-ucts.34Similarly, Schwedes, prior to the advent of theorganizing, as well as Larson, subsequently, both voicedopinions to Breitman, Watts, and Moss that they disa-greed with the type of employees hired as document ana-lyst and the number of hours that the document analystswere being permitted to work. Respondent had limitedfor the most part its hiring for document analysts posi-tions to lawyers, law graduates, law students, and parale-gals. While the record is not specific, it appears thatmany of these employees at times worked 8-hour shifts.Schwedes and then Larson both informed the documentanalysts supervisory staff that they felt an extensive legal" The number of document analysts in any I room ranged from 6 toII 1. As previously noted, during the summer of 1979 there were approxi-mately 40 to 45 document analysts employed at any one time.2 Breitman also retained an office at the Variel Street facility. It wasintended that, when LSS got possession of the entire first floor of theOxnard facility, the project manager as well would have an office there.aa Even preceding Larson's hire, this subject was also discussed byDiederich and the ad hoc committee of document analysts at the July 19meeting34 By the time of the instant hearing Schwedes, who did not testify,had left Respondent's employ and was working in England.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackground was not required and that Respondentshould hire housewives with some college background toperform the work on a 4-hour-a-day basis. This beliefmet with the resistance of Breitman, Moss, and Watts.Additionally, Schwedes informed Breitman that he be-lieved that it was counterproductive for analysts to workmore than 4 hours a day.Respondent's problems with the Oxnard operationwere not limited to the lack of space, the interior con-figuration of such space, and the type of employee uti-lized. Several other problems both of a transitory (suchas the fumigation incident) and quasi-permanent naturealso existed. For example, the document analysts com-plained throughout the summer regarding the inadequateair-conditioning system and the lack of a drinking foun-tain. These problems were not corrected.35A more serious problem concerned the inadequatemen's room toilet facilities. The men's room at Oxnardcontained only one stall. This was not only inadequatefor the up to 20 male document analysts and up to 30 to35 Aero Products male employees undergoing training atthe facility at any one time, but clearly violated stateregulations. The subject was discussed by Diederich withthe document analysts during the July meetings withDiederich stating that Respondent faced a dilemma ofeither discriminating in hiring in order to cut down inmale employees or violating state safety laws. Like theinterior configuration of the building, the air-condition-ing, and the lack of water fountains, this problem re-mained throughout the summer unresolved or uncorrect-ed.During the summer of 1979, Respondent, pursuant toan agreement entered into in September 1978, also hadunder lease 8,000 square feet of space at a building nearits corporate headquarters in Sunnyvale, California. Themonthly rental fee for the Sunnyvale facility which ranthrough September 1980 was $2,080 a month. AlthoughRespondent was paying for the rental of the entire firstfloor of this facility, prior to September 1979 a substan-tial portion of this space, including two large rooms, wasnot being used. The space that was occupied was utilizedin storing hundreds of filing cabinets containing BTSdocuments which had not yet been coded in connectionwith the antitrust litigation.Charles Holmquist, Respondent's president, testifiedthat, shortly after receiving Howrey & Simon's July 19letter setting September 14 as the deadline for coding,Respondent decided to speed up the coding work. Astudy was made to determine whether to expand theOxnard operation or to go elsewhere. A decision wasmade in late July to set up a parallel facility in theunused space in Sunnyvale to perform the same codingwork that was also being performed at Oxnard.36" A problem which was brought to Diederich's attention during theJuly meetings with the ad hoc committee was the fact that the back doorin the conference room area was permanently locked and caused a haz-ardous condition in case of fire. This situation was immediately correct-ed.36 The entire testimony concerning this rather important developmenttook no more than approximately 5 pages of the 2,000-plus page record.Accordingly, the record does not disclose the type of study that was un-dertaken or who participated in the ultimate decision to set up theSunnyvale operation. Larson testified that he was informed by SchwedesWithin the first week of August, Schwedes ap-proached Bonney and informed him that Respondentwould need his assistance in obtaining personnel for theSunnyvale operation. Bonney prepared newspaper adver-tisements which were completed with the exception oflisting the project manager the applicants were to con-tact. Still fairly early in August, Respondent commencedrecruiting for the position of project manager and an in-dividual named John Weld was interviewed during themiddle of August and was hired on August 24.Late in August and early in September, interviews fordocument analysts for employment at Sunnyvale wereconducted and by Monday, September 10, approximatelyeight analysts had been hired and placed in a 2-weektraining program. On September 17, another eight ana-lysts were hired and placed in training.3Larson testifiedthat, on September 4, he received a phone call fromSchwedes in Washington, D.C., during which Schwedesstated that the coding work at Oxnard would continueindefinitely. Schwedes further told him that he did notknow how long it would last since Howrey & Simon hadnot yet informed him. On that same day, Larson metwith the document analysts in a group at the Oxnard fa-cility and informed them that he had good news. Larsonexplained how the project would not end on September14 but would go on indefinitely. Larson, however, fur-ther cautioned the employees that the work could end atany time.In the following week, on Tuesday, September II,Holmquist and Soderer met with Diederich in the latter'soffice. Although Soderer did not testify at the hearing,both Holmquist and Diederich testified in some detail re-garding what transpired at this meeting. With the soleexception of an incorrect reference by Holmquist con-cerning the high productivity already reached at Sunny-vale, both Holmquist's and Diederich's versions are es-sentially the same.38When the meeting started, Holm-quist indicated that he wanted to discuss the LSS oper-ation and make some decisions as to whether to keep thethat Sunnyvale was being set up as a contingency operation if the hearingdate was extended or if Sherwood Lewis wanted anything rushed ontothe data base. At no time either during or after the representation hearingdid Respondent notify the Regional Director that this situation hadchanged and that Schwedes' testimony at the representation hearing--that Respondent intended to meet the September 14 deadline by using its"current staff'"-was now inoperable. The Regional Director was not theonly person not informed of the decision to open a parallel operation inSunnyvale. Breitman, as was her practice, attended a regular monthlymanagement meeting on August 8 with Holmquist, Schwedes. andBonney. Despite the fact that Holmquist. Schwedes, and Bonney, as wellas Larson, were aware of the decision, the subject was not mentioned atthis meeting. Larson, around the last week in July, in the presence ofBreitman asked Armstrong if she knew anything about Sunnyvale. WhenArmstrong answered no, Larson stated if she did not know he could notdiscuss it"3 In the middle portion of August, Larson began preparations for theshipment of the unused office furniture from Oxnard to Sunnyvale and,on September 8, the then excess furniture at the Oxnard facility was infact moved. By late August or early September, several document ana-lysts each week were quitting or giving notice. Additionally, as theschool year approached, several more document analysts were cuttingback on their hours worked. These factors which caused a substantial re-duction in force also created an excess of unused office furniture.3" The following account of the meeting is based on the uninterruptedtestimony of Diederich which is essentially corroborated by Holmquist.634 LITTON MEI.LONICS SYSTEMS DIVISIONOxnard facility in operation. Holmquist stated that thething that disturbed him the most was that Howrey &Simon had put them on a weekly basis where theywould never know more than I week in advance if theyhad more than 1 week's coding to do. Holmquist and So-derer then discussed the fact of the lease situation atSunnyvale and the fact that they already had started anoperation up there. The discussion then turned to theOxnard facility with Soderer commenting that AeroProducts was "beating on him" about taking over thespace. Soderer then informed Holmquist that the Sunny-vale operation would be more productive since theywere hiring housewives and the physical layout permit-ted a lot of people to work in the same room with a su-pervisor present. Soderer added that he did not feel thathousewives would cause as big a problem with absentee-ism and tardiness as did the employees at Oxnard. So-derer further indicated that, if Respondent were ever or-dered to code the BTS documents, it would be easiersince they were already stored at the Sunnyvale facility.At this point in the conversation, Holmquist askedDiederich if he were allowed under the law to closedown Oxnard. When Diederich asked him what hewould do if the union situation did not exist, Holmquistanswered he would shut down Oxnard and continue op-erations at Sunnyvale. Diederich then advised Holmquistthat that decision would therefore be lawful under thecircumstances. Holmquist again repeated that he wouldclose down Oxnard and finish the project at Sunnyvalebecause that would enable Respondent to utilize thespace at Sunnyvale and get out of the lease at Oxnard.Holmquist added that, if the whole thing blew up wherethey finished all the work, Respondent would be out of alease and it would just shut down Sunnyvale.On the following day, Respondent held its regularmonthly managers' meeting. During this meeting, So-derer announced the decision to close Oxnard as ofFriday, September 14. Soderer explained that the closingwas due to Howrey & Simon's requirement that allcoding cease on that day. There was no mention duringthe meeting regarding the Sunnyvale operation.Later that same day, Bonney went to Oxnard and dis-tributed termination letters drafted by Diederich. Theletter simply stated: "As a result of the uncertainity sur-rounding our continuing the Litton AT&T work and forother business reasons your term of temporary employ-ment will end on Friday, September 14, 1979." When adocument analyst asked if the project were being movedto another location, Bonney said that he did not knowand that it was out of his hands.On Friday, September 14, Respondent closed downthe Oxnard facility. Sometime during that day, Larsonwent over to the facility and addressed the document an-alysts. Larson thanked them and apologized for any mis-information he had given them at his meeting of Septem-ber 4. During the meeting, Larson was asked if therewere any coding work on the AT&T project going onanywhere else. Larson simply answered no, although hewas well aware of the Sunnyvale crew of document ana-lysts then currently undergoing training. Larson was alsoasked what happened to the furniture that had been pre-viously moved out of Oxnard. Larson answered that itwas in storage, even though he knew it had been shippedthe week before to Sunnyvale.39F. Sunnyvale's OperationThe Sunnyvale coding operation actually commencedproduction toward the end of September and continuedcoding on the AT&T project until mid-April when itwas shut down. At the same time that Respondent hadthe AT&T litigation project, their Washington, D.C., op-eration had a similar contract with the Justice Depart-ment for coding in connection with antitrust litigationagainst the Hooker Chemical Company. Respondent didnot have sufficient staff in Washington to timely com-plete that project and, in January 1980, the Justice De-partment gave Respondent permission to do some of thatwork in Sunnyvale. Work on the Hooker project wascompleted sometime prior to the completion of theAT&T project."40In support of her position that Respondent was notmotivated by lawful business considerations when itclosed the Oxnard facility and transferred work toSunnyvale, the General Counsel points to the cost to Re-spondent in both setting up the Sunnyvale operation aswell as the additional expenditures incurred by it on acontinuing basis. These costs for the Sunnyvale operationincluded: $970 for newspaper advertisements to hire theinitial complement of document analysts and supervisors,$1,500 for moving the office furniture from the Oxnard19 Although L.arson did not explain why he misled and/or lied to thedocument analysts t this meeting. Bonney did explain that Respondentdid not publicize the Sunnyvale operation at Oxnard since it wouldcreate "discord among employees." In any event, notwithstanding thelack of candor on the part of certain management officials regarding thecreation of a Sunnyvale facility, documents were openly shipped fromVariel Street to Sunnyvale during early September. Additionally. shortlyafter the furniture was moved on September 8, Moss asked a janitorwhere did Respondent have room at the Variel Street facility for this fur-niture On that occasion, the janitor simply said it was not going toVariel Street but had instead been shipped to Sunnyvale.The General Counsel argues that these statements reflect continuingexamples of union animus on the part of Respondent's officials In addi-tion to the instances referred to above, the General Counsel cites severalother remarks concerning the Union that Larson admittedly made to thesupervisory staff In late July. his first reaction when being told of thedocument analysts' organizing efforts was to state that employees shouldfeel lucky to have jobs with Respondent and they were "uppity" in com-plaining about working conditions. Additionally, in September, Larson onseveral occasions referred in discussions with supervisors to the docu-ment analysts' efforts to organize as an exercise in "juvenile delinquen-cy.While these comments do indicate some union animus on the part ofLarson, contrary evidence regarding Bonney's conduct was also intro-duced into evidence. On September 13, Bonney informed two of the doc-ument analysts that they would receive termination letters even thoughboth had tendered resignations prior to that date since the employeeswould have been terminated anyway and, that way, the employees couldreceive severance pay. Additionally, he stated that, if the new jobs didnot work out, they would be eligible for unemployment benefits.40 Respondent initially hired, on September 10 and 17, 16 document an-aylsts of whom 12 were full time. On December 10, Respondent hired 10new document analysts, 8 of whom were part time. On January 17 and18, Respondent hired 27 new documenl analysts, all but I of whom waspart time and, on February II. Respondent hired 3 more part-time docu-ment analysts For the most part the first group of document analystshired were terminated or had quit bh) mid-October and little if any codingwas performed between mid-October and mid-December Of those hiredin December and thereafter, most remained until the Sunnyvale operationwas terminated.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacility to the Sunnyvale facility, approximately $2,700 inwages to train the new document analysts hired in Sep-tember, $450 for three airplane trips to Sunnyvale forLarson and an aide to set up the Sunnyvale operation,and approximately $900 for the first 9 weeks of theSunnyvale operation for wages paid to John Weld overand above the wages paid to his counterpart Breitman. 4Additionally, the General Counsel cites to the fact thatMellonics incurred out-of-pocket expenses of approxi-mately $15,000 for shipment via air freight of documentsbetween the Variel Street facility and Sunnyvale. In thisregard, the record establishes that Litton's corporate de-partment, the client of Mellonics, is fully liable for thisexpenditure and in fact, commencing in December 1979,Respondent had already billed its client for in excess of$9,500 of this shipping cost and fully intended to bill itsclient for the remainder.III. ANALYSIS AND CONCLUSIONSA. The Alleged Independent Violations of Section8(a)(1)1. Diederich's July meetings with the ad hoccommitteeAbsent an established pattern, the holding of meetingsduring a union organizing campaign at which employeesare encouraged to air their grievances gives rise to an in-ference that the employer will remedy those grievances,thereby constituting an implied promise of benefits todiscourage union support. First Data Resources, Inc., 241NLRB 713 (1979). This inference of promise of benefitmay be rebutted or negated by expressed "no promise"statements made by the employer in response to the em-ployees' complaints. Uarco Incorporated, 216 NLRB 1(1974). However, the Board will not limit its reviewsolely to the question of whether the employer clearlycommunicated to the employees its expressed "no prom-ise" disavowal but will review the entire course of themeeting to determine if the employer made other state-ments "not wholly in accord with its disavowals." If so,the inference of impermissible promise of benefit is notdissipated. Raley's Inc., 236 NLRB 971 (1978).Applying these principles to the instant case, therecord establishes that, while Respondent did not, priorto the filing of the representation petition, have an estab-lished practice of seeking out employee complaints, bothof the July meetings were held at the specific request ofthe ad hoc steering committee. At the first meeting, Re-spondent, through its counsel, Diederich, while at alltimes stating that he could make no promises, encour-aged the employees to air their grievances. These griev-ances for the most part concerned their physical workenvironment and what they believed to be the insensitiveand unresponsive attitudes of management. At thesecond meeting, similar discussion between Diederichand the committee members took place with Diederichagain clearly stating on numerous occasions that hecould make no promises or offer any guarantees to cor-*" Of this figure of 6,450 expended by Respondent, 3,150, or slightlyless than 50 percent, was incurred by Respondent prior to the close ofthe Oxnard facility.rect any of the grievances or the complaints of the em-ployees. In fact, Diederich even explained in some depthwhy he was specifically prevented by Board law frommaking any such promises or guarantees.During the course of the second meeting, Diederichattempted to convince the employees that it was both intheir best interest, as well as the best interest of the Com-pany, to resolve their mutual problems without resort toa third party, the Union, which would necessarily placethe parties in an adversary relationship. In so doing, Die-derich, at length, urged the employees to simply trustthat Respondent would in its own self-interest react in apositive and constructive manner when informed that alarge complement of employees were dissatisfied andthat this reaction would occur irrespective of whetherthe employees were then engaging in organizational ac-tivities.Significantly, however, Diederich did not let thematter rest there. Instead, Diederich, on several occa-sions, stated that, while the employees would still haveto deal with their own management should they decideto withdraw the petition, Diederich and Lee would notentirely drop from the picture. Diederich remarked thatboth he and Lee would work with management andwould attempt to correct some of management's attitudesthat had caused the problems. In making these state-ments, Diederich encouraged the employees in the over-all belief that Respondent's management would be moresensitive and responsive to employee dissatisfaction inthe future. Accordingly, I find and conclude that thisconduct amounted to an implied promise which coercedemployees in violation of Section 8(a)(1). First Data Re-sources, Inc., supra: Raley's, supra.The complaint further alleges that Respondent's re-marks at the second meeting that the Union would nothave much bargaining power in relation to Litton Indus-tries constituted an unlawful prediction of futility if theemployees chose the Union as their bargaining agent.The General Counsel cites no authority and I am inde-pendently aware of none which would warrant interpret-ing Diederich's rather obvious observation in the mannerurged by the General Counsel. Moreover, immediatelyfollowing this remark, Diederich readily acknowledgedthe duty of Respondent to bargain in good faith with theUnion if certified. Accordingly, I recommend dismissalof this separate complaint allegation.2. Respondent's April conversation with HeraldThe credible evidence establishes that in mid-April Su-pervisor Armstrong called employee Shirley Herald intothe office and at that time informed Herald that, if shecontinued to talk to the employees and "stir" them upabout their working conditions, her job would be injeopardy. That this conduct clearly violates Section8(a)(1) warrants neither citation nor further discussion.3. Diederich's alleged interference with BoardsubpenasWhen Respondent's counsel during the first day ofhearing adhered to the position that Sandra Moss wasnot a statutory supervisor, the General Counsel, while636 LITTON MELLONICS SYSTEMS DIVISIONstill maintaining Moss' supervisory status, amended thecomplaint to allege that Diederich's conduct on themorning of the representation hearing interfered withMoss' right to engage in Section 7 conduct by prevent-ing her from complying with the subpena and attendingthe representation hearing.It will be recalled that on the morning of July 23 Die-derich inspected the blank subpenas served by the Peti-tioner upon Armstrong, Breitman, and Moss42and deter-mined that no witness or mileage fees had accompaniedthem. Diederich then informed the three that he did notbelieve that the subpenas were valid and that he wouldmove to quash them. Diederich further stated that hewas taking with him to the hearing two higher manage-ment officials and that the three individuals should standby near a phone in case the Hearing Officer wanted theirpresence as witnesses. At the hearing, the individual rep-resenting the Petitioner was unable to offer any validreason to the Hearing Officer why any of the three wereneeded and he eventually, although reluctantly, agreedto withdraw the subpenas.Well into the instant hearing, Respondent stipulatedthat Moss was a supervisor within the meaning of theAct. At that time, the General Counsel indicated that shedid not wish to alter the amended paragraph regardingthe subpenas but that she would review the question atthe close of the hearing. In her post-hearing brief, theGeneral Counsel, in support of this amended complaintallegation, contended "that Diederich's statements toBreitman, Moss, and Armstrong on July 23 tended toimpede the Board in the exercise of its power to compelthe attendance of witnesses in its proceedings and thattherefore Respondent's conduct had the inherent tend-ency to deprive employees of a full opportunity to vindi-cate their statutory rights. Thus, Respondent violatedSection 8(a)(1) as alleged."Putting aside both the question of the propriety of theGeneral Counsel's decision to amend the complaint inthese circumstances as well as the question of whetherthe language of the amended complaint allegation isbroad enough to encompass the General Counsel's post-hearing theory, I find and conclude that the uncontro-verted facts do not establish any misconduct on the partof Diederich.Diederich's statements that the blank subpenas of Arm-strong, Breitman, and Moss were invalid and defectivewas a correct statement in that, at the very least, theywere not accompanied by witness and mileage fees as re-quired by Section 102.66(g) of the Board's Rules andRegulations. Therefore, Diederich's comments were anaccurate description of an individual's privilege not tocomply with them. Rolligon Corporation, 254 NLRB 22(1981). Diederich did not inform the three that theywere free to honor the subpenas. However, in view ofhis stated intention to move to quash the subpenas, thefact that two high-level management officials and thedirect supervisors of Breitman, Moss, and Armstrongwere going to the hearing to testify and the fact thatDiederich instructed the three to remain near a phone in4' At the time of this meeting with the three subpenaed individuals,Diederich was informed that Moss was a supervisor.case the Hearing Officer did not grant the motion toquash and wanted them present at hearing, I do not findthat this failure on Diederich's part constituted any un-lawful interference.Further, I note that, if Respondent had followed thecourse of conduct apparently suggested by the GeneralCounsel and either instructed or permitted Breitman andMoss to leave work to attend the representation hearingpursuant to a facially defective subpena, the documentanalysts would have been left at the most with only onesupervisor at the facility.43 Accordingly, for the reasonsset forth above, I recommend that this complaint allega-tion be dismissed.B. The Alleged 8(a)(3) AllegationsThe General Counsel contends that the record estab-lishes that Respondent offered no legitimate business rea-sons for its initial decision to open and maintain a Sunny-vale coding operation and for its subsequent decision toclose the Oxnard facility on September 14. The GeneralCounsel further contends that the record demonstratesthat Respondent closed the Oxnard facility and movedits document analysts' work to Sunnyvale for the pur-pose of thwarting the Union's organizing campaign inviolation of Section 8(a)(3). For the reasons set forthbelow, this argument is not persuasive.In Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), the Board set forth the applicabletest in all cases alleging violations of Section 8(a)(3) and(1) which turn on the employer's motivation. First, theGeneral Counsel is required to make a prima facie show-ing sufficient to support the inference that the protectedconduct was a "motivating factor" in the employer's de-cision. Once this is established, the burden then shifts tothe employer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct. "4The General Counsel, while conceding the absence ofany direct evidence, argues that a careful scrutiny of thecircumstances surrounding Respondent's decisions, in-cluding the timing of the decisions, Respondent's demon-strated union animus, the lack of economic justification,and Respondent's lack of candor in adequately publiciz-ing its decision, establishes Respondent's antiunion moti-vation.There is no question that Respondent opposed its doc-ument analysts organizing themselves into a union. Die-derich, Respondent's chief spokesman, made it abundant-ly clear in his two meetings with the ad hoc committeethat he did not believe that a union was in the best inter-est of either the employees or Respondent. AlthoughDiederich did at the second meeting make an impliedpromise of benefit, those remarks were a rather routinealbeit unlawful response under the circumstances to theemployees' queries. They do not suggest that Respondentharbored such hostility toward the Union that its attitudecan be fairly described as one of union animus. Likewise,43 The record does not disclose whether Watts worked on July 23." See Weather Tamer. Inc. and Tuskegee Garment Corporation. 253NLRB 293 (1980), where the Board specifically applied the principles ofWright Line. supra, to a plant closing.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDview the statements and remarks of Soderer, Larson, andBonney as noted above as evidencing, at the most,merely opposition to the Union. While Armstrong'sApril threat to Herald clearly does evidence a unionanimus on the part of Armstrong, no reliable evidencewas presented which establishes that the individuals re-sponsible for making the decisions regarding Oxnard andSunnyvale shared this attitude. 45In summary, there is nothing in the record to suggestthat Respondent's clear opposition to having its docu-ment analysts organize themselves into a union was sostrong as to impel it to commit such a serious violationof the law as alleged herein in order to keep the Unionout. See Lasell Junior College, 230 NLRB 1076 (1977);Monmouth College, 204 NLRB 554 (1973), enfd. sub nom.Weinberg v. Monmouth College, 491 F.2d 752 (3d Cir.1974).No document analysts suffered any harm prior to noti-fication of their termination effective September 14.Thus, the General Counsel does not contend that Re-spondent violated the Act when it put into motion thesteps necessary to make Sunnyvale's coding facility oper-ational. However, the General Counsel does contendthat this decision was made for unlawful purposes and,therefore, taints Respondent's subsequent decision toclose Oxnard and transfer the work to Sunnyvale. Statedanother way, if Respondent set up Sunnyvale for thepurpose of later utilizing its existence to thwart theUnion, Respondent's subsequent actions would be ren-dered unlawful, even if at that later point in time thoseactions would be economically justified. While I agreewith the correctness of the General Counsel's theory, Idisagree as to the import of the evidence regarding Re-spondent's motives in either the creation of the Sunny-vale operation or in the subsequent closing of the Oxnardfacility.It is clear that the very idea of opening a Sunnyvalefacility was not even considered until after the represen-tation hearing on July 23. However, the credible evi-dence establishes that it was not the employees' union ac-tivities that prompted such action, but was instead theinstructions from Respondent's client, Howrey & Simon,to complete as much coding as possible prior to the Sep-tember 14 deadline that caused Respondent to investigatemethods to increase production. When that investigationshowed that production could not be sufficiently in-creased at the Oxnard facility46Holmquist testified thathe decided, in late July, to utilize the then-existing spaceunder lease at Sunnyvale to set up a parallel facility tooperate concurrently with Oxnard. In response to thisevidence, the General Counsel argues that, since no doc-ument analysts were actually hired until late August,4" While expressions of union animus by a supervisor may be imputedto ascribe unlawful motivation by his or her employer, a nexus betweenthe expression and the unlawful conduct must exist. Magic Pan, Inc., 242NLRB 840 (1979). Here, no such nexus or causal connection exists. Thisincident occurred more than 2 months before the petition was even filedand it involved, not document analysts, but a clerical employee and hersupervisor."s As of this time, Respondent was still operating the Oxnard facilitywith a full complement of employees. Shortly thereafter as the start ofthe school year approached, employees started giving notice and cuttingback hours.Holmquist's purported motive for this decision to openSunnyvale is patently incredible and demonstrates the ex-istence of "a hidden unlawful motive." I disagree.First, the uncontroverted evidence demonstrates thatthere was a substantial unforeseen delay in Respondent'sability to find and hire an individual for the project man-ager's post at Sunnyvale. Had Respondent not encoun-tered such administrative or bureaucratic delays, it couldhave been able to have a trained crew in place by lateAugust or early September.Secondly and more importantly, the record evidencesimply does not establish that, in view of Respondent'seconomic justifications, Holmquist's purported motive indeciding to open Sunnyvale was "patently incredible."As noted, space already existed at Sunnyvale and Re-spondent's expenditures made to set up this operationwere not great. Moreover, at the time that this initial de-cision was made, Respondent had every reasonable ex-pectation that events in the near or immediate futurewould render the union question moot. It must be re-called that, from the time Respondent received Howrey& Simon's July 19 letter until on or about September 4when Schwedes informed Larson that Howrey & Simonhad put them on "a week-to-week" basis, Respondentplanned to cease all coding on the AT&T project bySeptember 14. Since Respondent had no other codingcontracts for work to be performed on the west coast,any and all coding facilities there would be by necessityclosed down at that time. In these circumstances, Re-spondent, as a practical matter, would seem to have littleto fear from the Union and nothing to gain by setting upa second facility for unlawful purposes.I now turn to consideration of Holmquist's decision ofSeptember 11 to close down the Oxnard facility andtransfer the work to Sunnyvale. Holmquist testified thatthe factors influencing this decision were the week-to-week schedule Respondent had recently been placed onby Howrey & Simon, the inadequate physical facilities atOxnard,47the fact that Aero Products was then seekingto take back the Oxnard space with resultant substantialmonthy rental savings, the existence of the Sunnyvale fa-cility already under lease with a crew in place, and thefact that the Sunnyvale facility also contained the BTSdocuments which might require coding by Respondentin the unforeseen future. I find that these were valid eco-nomic considerations which would support Holmquist'sultimate decision and I credit the testimony of Diederichand Holmquist that the only discussion of the Union thatoccurred at this crucial September I I meeting was Die-derich's advice that Holmquist should decide the ques-tion as if the union situation did not exist.In reaching this decision, I am not unmindful of therecord evidence that Respondent, from early Augustthrough mid-September, did not fully keep its own low-level supervisors aware of developments and in fact onseveral occasions, including September 14, misled if notlied to its employees concerning both the lack of workremaining on the project and the actual existence of the"4 As described in some detail above, Respondent's objections to theinterior design of the Oxnard facilities had been raised with Breitman andher subordinates prior to the advent of the organizing.638 LITTON MELLONICS SYSTEMS DIVISIONSunnyvale facility. While such lack of forthrightnessraises suspicions regarding Respondent's motives, "meresuspicion cannot substitute for proof of an unfair laborpractice." 48In language equally applicable to the instant case, theBoard, in Spearin, Preston & Burrows. Inc., 248 NLRB1384 (1980), adopted Administrative Law Judge Fitzpa-trick's Decision which held:In the final analysis the General Counsel has theburden of proving the motive for the December 9layoffs. To point to the suspicious timing and toargue as to the validity Respondent's business judg-ment does not carry that burden. Absent more con-vincing evidence of animus toward the Union thanis present in this record, the proof of motive is in-sufficient to establish discrimination. Accordingly,Respondent's motion to dismiss the 8(a)(3) allega-tions of the complaint for lack of proof of unlawfulmotive must be granted.Consequently, I conclude that the General Counsel hasnot made out a prima facie showing to support the infer-ence that the union activities were a motivating factor inRespondent's decision to open a Sunnyvale facility andsubsequently close the Oxnard facility and transfer thework to Sunnyvale.49Accordingly, I recommend thatthose portions of the complaint alleging violations ofSection 8(a)(3) be dismissed. Similarly, I further recom-mend that the 8(a)(5) allegations which rely on a findingof unlawful discrimination be likewise dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sections IIand III, above, occurring in connection with Respond-ent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead and have led to labor disputes burdening and ob-structing commerce and the free flow of commerce.v. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative actions designed to effectuate the policiesof the Act, including posting of a remedial notice to em-ployees in compliance with its provisions.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.4 For example, see Kings Terrace Nursing Home and Health RelatedFacility. 229 NLRB 1180 (1977); Bonrin Packing Co., Inc., 208 NLRB 280(1974)." Despite certain similarities. I do not consider the Board's recent De-cision in Weather Tamer. supra, as requiring a contrary result There, theemployer engaged in a vigorous antiunion campaign with numerous sepa-rate instances of 8(a)(l) threats which in the words of the AdministrativeLaw Judge "remove all reasonable doubt of the Respondent's intention tocommunicate with employees an ultimatum of either work without theUnion or no plant and no work."2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byinforming an employee that her job was in jeopardy ifshe continued to discuss working conditions with herfellow employees.4. Respondent violated Section 8(a)(1) of the act bymaking an implied promise of benefit if the employeesceased their union activities.5. Respondent did not commit any other violation ofSection 8(a)(1) of the Act as alleged in the amendedcomplaint.6. Respondent did not violate Section 8(a)(3) and (1)of the Act by discharging its document analysts on orabout September 14 as alleged.7. Respondent did not in violation of Section 8(a)(5)and (1) of the Act refuse to bargain in good faith withthe Union.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER50The Respondent, Litton Mellonics Systems Division,A Division of Litton Systems, Inc., Canoga Park, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees that their jobs are in jeop-ardy if they continue to discuss working conditions withtheir fellow employees.(b) Making promises of benefits if the employees ceaseto engage in union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Canoga Park facility copies of the at-tached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced, orcovered by any other material.so In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adoped by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "639 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT threaten our employees that theirjobs are in jeopardy if they continue to discussworking conditions with their fellow employees.WE WILL NOT make promises of benefits to ouremployees if they refrain from engaging in activitieson behalf of a union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.LITTON MELLONICS SYSTEMS DIVISION, ADIVISION OF LITTON SYSTEMS, INC.640